UNITED STATES DISTRICT COURT                                  FILED
                             FOR THE DISTRICT OF COLUMBIA
                                                                                            APR 2 0 2010
                                                                                      Clerk, U.S. District & Bankruptcy
Habtamu Daniel,                               )                                      Courts for the District of Columbia
                                              )
               Plaintiff,                     )
                                              )
               v.                             )       Civil Action No.      10 0614
                                              )
Baltimore Homeland Security,                  )
Office of Detention and Removal,              )
                                              )
               Defendant.                     )


                                  MEMORANDUM OPINION

       The plaintiff has filed a pro se complaint and an application to proceed without

prepayment of fees. The application will be granted and the complaint will be dismissed for lack

of subject matter jurisdiction.

       In his complaint, the plaintiff alleges that the defendant "prevented my family from

coming to the United States in the year 2000 from [K]enya. The agency also imprisoned my

brother, ... who came to support me and they deported him without any reason although he was

here illegally .... I want [my brother] to come here .... The responsible person ... [who]

works as a judge in [the B]altimore immigration office ... denied his case ... after allowing

him to reappeal to the appeals court. I want the court to help me bring my brother [here] and [to]

bring those people to justice." Compl. at 1-2.

       Putting aside the question of the plaintiff s standing to bring this case regarding the

alleged exclusion of his family and deportation of his brother, this court does not have

jurisdiction to review the application and enforcement of immigrations law because they present

nonjusticiable political questions. "Deciding and implementing immigration policy has been

textually committed to the political branches," and "independent resolution of how to enforce
immigration laws by a court would infringe upon the prerogative of both the executive and

legislative branches of government." Sadowski v. Bush, 293 F. Supp. 2d 15, 19 (D.D.C. 2003)

(citing Baker v. Carr, 369 U.S. 186,217 (1962); Padavan v. United States, 82 F.3d 23,27 (2d

Cir. 1996); New Jersey v. United States, 91 F.3d 463, 470 (3d Cir. 1996). Such disputes "are

beyond the jurisdictional reach" of this court, and are matters committed to executive agency

discretion. Sadowski v. Bush, 293 F. Supp. 2d at 20 (citing 8 U.S.C. § l103(a)(5) (which

commits to the agency head "the duty to control and guard the boundaries and borders of the

United States against the illegal entry of aliens").

        Accordingly, the Court will dismiss the complaint for lack of subject matter jurisdiction.

A separate order accompanies this memorandum opinion.




Date:   l.1~       12 I   )..0' 0




                                                  2